Case 3:20-cv-00312-BR Documenti1 Filed 02/25/20

Nicholas J. Neidzwski, OSB No. 172584
Gordon T. Carey, Jr., OSB No. 771331
Anderson Carey Williams & Neidzwski
21 Bellwether Way, Suite 104
Bellingham, WA 98225

Telephone: (360) 671-6711
Fax: (360) 647-2943
E-mail: nick@boatlaw.com

Attorneys for Plaintiff

Page 1 of 21

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF OREGON

PORTLAND DIVISION

JONATHAN CABADING, an individual,
Plaintiff,
V.

THE PORT OF PORTLAND, an Oregon
municipal corporation and port district of
the State of Oregon, in personam, KINDER
MORGAN OPERATING L.P. “C”, a
Texas limited partnership, in personam,
KINDER MORGAN BULK
TERMINALS, LLC, a Texas limited
liability company, in personam; G2
OCEAN AS, a foreign corporation, in
personam; EAGLE SHIP
MANAGEMENT CO., LTD., a foreign
corporation, in personam; INTERSKY
SHIPPING CORP., a foreign corporation,
in personam, OKOUCHI KAIUN KK, a
foreign corporation, in personam;

Defendants.

 

 

Case No.:

SEAMAN’S COMPLAINT IN
PERSONAM FOR DAMAGES FOR
PERSONAL INJURIES

(GENERAL MARITIME
NEGLIGENCE, GENERAL
MARITIME GROSS NEGLIGENCE,
JONES ACT NEGLIGENCE,
UNSEAWORTHINESS,
MAINTENANCE, CURE, AND
UNEARNED WAGES)

DEMAND FOR JURY TRIAL

ANDERSON CAREY

PAGE | — SEAMAN’S COMPLAINT IN PERSONAM FOR
DAMAGES FOR PERSONAL INJURIES AND DEMAND
FOR JURY TRIAL

WILLIAMS & NEIDZWSKI
2i Bellwether Way, Suite 104
Bellingham, Washington 98225
(360) 671-6711 - Fax (360) 647-2943

 

 

 
Case 3:20-cv-00312-BR Document1 Filed 02/25/20 Page 2 of 21

GENERAL ALLEGATIONS

1. Plaintiff Jonathan Cabading (“Plaintiff”) has at all material times been a
seaman, and elects to bring this action pursuant to the provisions of 28 U.S.C. § 1916
without prepayment of fees and costs and without deposit of security therefor.

2. This action is brought under the admiralty and maritime law as modified by
the Jones Act, 46 U.S.C. § 30104, ef seq., the General Maritime Law, and all other
applicable statutes and laws. This Court has jurisdiction pursuant to 46 U.S.C. § 30104,
28 U.S.C. § 1331, 28 U.S.C. § 1333, and 28 U.S.C. § 1367. Pursuant to 28 U.S.C. §
1332, there is also complete diversity between Plaintiff, KINDER MORGAN
OPERATING L.P. “C”, KINDER MORGAN BULK TERMINALS, LLC, and THE
PORT OF PORTLAND, and the amount in controversy exceeds the jurisdictional limit of
$75,000.

3. This action is not subject to rule 9(h), FRCP.

4. Plaintiff is an individual residing in the Philippines.

5. At all material times, defendant THE PORT OF PORTLAND was and isa
municipal corporation and port district of the state of Oregon, which owns, inter alia,
marine facilities including docks and wharfs in Portland, Oregon, including Berths 410/411

at Terminal 4.

ANDE Cc
PAGE 2 ~ SEAMAN’S COMPLAINT IN PERSONAM FOR WILLIAMS & Neeasxr
DAMAGES FOR PERSONAL INJURIES AND DEMAND 21 Bellwether Way, Suite 104

Bellingham, Washington 98225

FOR J URY TRIAL (360) 671-6711 - Fax (360) 647-2943

 

 

 
Case 3:20-cv-00312-BR Document1 Filed 02/25/20 Page 3 of 21

6. At all material times, KINDER MORGAN OPERATING L.P. “C” and
KINDER MORGAN BULK TERMINALS, LLC (hereinafter collectively referred to as
“KINDER MORGAN”) were a Texas partnership and company doing business in Oregon.
KINDER MORGAN leased Terminal 4 from THE PORT OF PORTLAND.

7. At all material times, defendants KINDER MORGAN and THE PORT OF
PORTLAND managed, operated, and controlled Terminal 4, including Berths 410/411, in
Portland, Oregon.

8. At all material times, Defendants G2 OCEAN AS, EAGLE SHIP
MANAGEMENT CO., LTD., INTERSKY SHIPPING CORP., and OKOUCHI KAIUN
KK (hereinafter collectively referred to as “Defendant Vessel Interests”) are foreign
corporations or limited liability companies doing business in Portland, Oregon and the
United States, and were in the business of owning, operating and/or managing ocean-going
cargo vessels. At ali material times, Defendant Vessel Interests owned, operated, manned,
controlled, and/or managed the M/V PUFFIN ARROW (hereinafter the “vessel”), IMO
No. 9566605.

9. At all material times, the vessel was an ocean going cargo vessel operating
upon the coastal waters and high seas and home-ported and registered in Panama. The
vessel operated and did business in Portland, Oregon and the United States.

10. At all material times, Plaintiff was in the employ of Defendant Vessel

Interests as a seaman and member of the crew in the service of the vessel.

. c.
PAGE 3 —- SEAMAN’S COMPLAINT IN PERSONAM FOR Wie ONS AREY
DAMAGES FOR PERSONAL INJURIES AND DEMAND 21 Bellwether Way, Suite 104

Bellingham, Washington 98225

FOR JURY TRIAL (360) 671-6711 - Fax (360) 647-2943

 

 
Case 3:20-cv-00312-BR Document1 Filed 02/25/20 Page 4 of 21

11. Atall material times, Plaintiff was a business invitee of defendants KINDER
MORGAN and THE PORT OF PORTLAND.
12. On June 19, 2019, while the vessel was shifting at Berths 410/411 at
Terminal 4 in Portland, Oregon, Plaintiff was severely injured aboard the vessel when a
mooring line became caught or pinched between the dock and the vessel and thereafter
snapped up, striking Plaintiff and causing him various severe injuries and trauma,

including, but not limited, to Plaintiff's face, mouth, teeth, head, and chest.

FIRST CLAIM:
GENERAL MARITIME NEGLIGENCE AND GROSS NEGLIGENCE
Against THE PORT OF PORTLAND

13. Plaintiff realleges and incorporates by reference paragraphs | through 12
set forth above.

14. On and before June 19, 2019, THE PORT OF PORTLAND had actual or
constructive knowledge that damaged/dislodged fender pile polyethylene sheathing,
plastic, wood, and/or other damaged/dislodged materials at the docks at Terminal 4,
including at Berths 410/411, were causing mooring lines to become caught or pinched.

15. Onand before June 19, 2019, THE PORT OF PORTLAND had actual or
constructive knowledge of other individuals injured due to mooring lines becoming
caught or pinched at Terminal 4, including at Berths 410/411.

16. On and before June 19, 2019, THE PORT OF PORTLAND had actual or
constructive knowledge of the need of immediate replacement or repair to various

sections of Berths 410/411 at Terminal 4, including replacement and/or repair of the

AN Cc
PAGE 4 — SEAMAN’S COMPLAINT IN PERSONAM FOR Witamee Newenvsxr
DAMAGES FOR PERSONAL INJURIES AND DEMAND 21 Bellwether Way, Suite 104

Bellingham, Washington 98225

FOR J URY TRIAL (360) 671-6711 - Fax (360) 647-2943

 

 
Case 3:20-cv-00312-BR Document1 Filed 02/25/20 Page 5 of 21

damaged/dislodged fender pile polyethylene sheathing, plastic, wood, and/or other
damaged/dislodged materials.

17. Onand before June 19, 2019, THE PORT OF PORTLAND had actual or
constructive knowledge of various dangers, including of serious physical injury or death,
arising from mooring lines becoming caught or pinched at Terminal 4, including at
Berths 410/411. This knowledge of various dangers at Berths 410/411 included the
knowledge that damaged/dislodged materials can cause a mooring line to become fouled
and then break free with immense force.

18. This condition of a mooring line becoming caught or pinched at Terminal 4
and specifically at Berths 410/411 on June 19, 2019 (hereafter referred to as the “subject
condition”) caused Plaintiff's incident and resulting injuries.

19. Onand before June 19, 2019, THE PORT OF PORTLAND had actual or
constructive knowledge of the various dangers, including of serious physical injury or
death, due to the poor and/or damaged condition of the docks at Terminal 4, including at
Berths 410/411.

20. Despite the above actual or constructive knowledge, THE PORT OF
PORTLAND did not take adequate actions on or before June 19, 2019, to repair or
replace the various sections of the docks at Terminal 4, including at Berths 410/41 1,

which were in poor and/or damaged condition.

AND NC.
PAGE 5 — SEAMAN’S COMPLAINT IN PERSONAM FOR Witzaans « Necpowerr
DAMAGES FOR PERSONAL INJURIES AND DEMAND 21 Bellwether Way, Suite 104

Bellingham, Washington 98225

FOR JURY TRIAL (360) 671-6711 - Fax (360) 647-2043

 

 
Case 3:20-cv-00312-BR Document1 Filed 02/25/20 Page 6 of 21

21. THE PORT OF PORTLAND owed a duty to Plaintiff to use due and
reasonable care and caution in the operation, instructions, warnings, maintenance, and
use of Terminal 4, including Berths 410/411.

22. Atall material times, THE PORT OF PORTLAND knew of, or by the
exercise of reasonable care would have discovered, the subject condition which caused
injuries to Plaintiff, and should have realized that the subject condition involved an
unreasonable risk of harm to Plaintiff.

23. At all material times, THE PORT OF PORTLAND should have expected
that Plaintiff would not discover or realize the subject condition or would not be able to
protect himself against it.

24. THE PORT OF PORTLAND failed to exercise reasonable care to protect
Plaintiff against the subject condition and was further negligent in, among other things:

a) failing to adequately maintain Terminal 4 and specifically Berths
410/411;

b) failing to request repairs and repair damaged sections of the docks and
items at Terminal 4, and specifically at Berths 410/411, including, but not
limited to, failing to request repairs and repair damaged fender pile
polyethylene sheathing, fenders, plastic, and sections of wood;

c) failing to request replacements and replace damaged sections of the
docks and items at Terminal 4, and specifically at Berths 410/411,

including, but not limited to, failing to request replacements and replace

. AN Cc
PAGE 6 ~ SEAMAN’S COMPLAINT IN PERSONAM FOR Witams ¢ Neewext
DAMAGES FOR PERSONAL INJURIES AND DEMAND 21 Bellwether Way, Suite 104

Bellingham, Washington 98225
FOR JURY TRIAL (360) 671-6711 - Fax (360) 647-2943

 
Case 3:20-cv-00312-BR Document1 Filed 02/25/20 Page 7 of 21

damaged fender pile polyethylene sheathing, fenders, plastic, and sections

of wood;

d) failing to adequately inspect Terminal 4, including Berths 410/411;

e) failing to warn Plaintiff of impending dangers and of the subject

condition;

f) failing to promulgate and enforce proper and safe rules of terminal

operation at Terminal 4, including at Berths 410/411;

g) causing the vessel to be negligently positioned and secured during

mooring;

h) causing the vessel to be negligently shifted;

i) causing the subject condition;

j) failing to warn against the subject condition;

k) failing to remedy the subject condition;
and otherwise acted so negligently as to cause a mooring line to snap up and strike
Plaintiff, causing Plaintiff to sustain severe injuries, inter alia, to his face, mouth, teeth,
head, and chest.

25. The above conduct of THE PORT OF PORTLAND demonstrated both a

slight and extreme departure from reasonable care, in addition to a conscious awareness of

the risks of harm.

AND
PAGE 7 — SEAMAN’S COMPLAINT IN PERSONAM FOR Witenes

DAMAGES FOR PERSONAL INJURIES AND DEMAND 21 Bellwether Way, Suite 104

Bellingham, Washington 98225

FOR JURY TRIAL (360) 671-6711 - Fax (360) 647-2043

 

 
Case 3:20-cv-00312-BR Document1 Filed 02/25/20 Page 8 of 21

26. In addition to being negligent as set forth above, this conduct of THE PORT
OF PORTLAND was grossly negligent and this gross negligence caused the June 19, 2019
incident and resulting injuries to Plaintiff.

27. Asa result of the incident, Plaintiff was hurt and injured in his health,
strength, and activity, sustaining injury to his body and shock and injury to his nervous
system and person, all of which said injuries have caused and continue to cause Plaintiff
great mental, physical and nervous pain and suffering, and Plaintiff alleges upon
information and belief that said injuries will result in some permanent disability to
Plaintiff, all to his general damage according to proof.

28. As a further result of the incident, Plaintiff was required to and did employ
physicians and other health care providers for medical examination, care and treatment of
said injuries, and Plaintiff alleges upon information and belief that he may require such
services in the future. The cost and reasonable value of the health care services received
and to be received by Plaintiff is presently unknown to him, and Plaintiff prays leave to
insert the elements of damages in this respect when the same are finally determined.

29. Asa further result of the incident, Plaintiff has suffered and will continue in
the future to suffer loss of income in a presently unascertained sum, and Plaintiff prays

for leave to insert the elements of damage in this respect when the same are finally

determined.
AN Cc
PAGE 8 — SEAMAN’S COMPLAINT IN PERSONAM FOR Williams a Nespuwskr
DAMAGES FOR PERSONAL INJURIES AND DEMAND a1 Bellwether Way, Suite 104

Bellingham, Washington 98225

FOR J URY TRIAL (360) 671-6711 - Fax (360) 647-2943

 

 

 
Case 3:20-cv-00312-BR Document1 Filed 02/25/20 Page 9 of 21

SECOND CLAIM:
GENERAL MARITIME NEGLIGENCE AND GROSS NEGLIGENCE
Against KINDER MORGAN

30. Plaintiff realleges and incorporates by reference paragraphs | through 29
set forth above.

31. Onand before June 19, 2019, KINDER MORGAN had actual or
constructive knowledge that damaged/dislodged fender pile polyethylene sheathing,
plastic, wood, and/or other damaged/dislodged materials at the docks at Terminal 4,
including at Berths 410/411, were causing mooring lines to become caught or pinched.

32. Onand before June 19, 2019, KINDER MORGAN had actual or
constructive knowledge of other individuals injured due to mooring lines becoming
caught or pinched at Terminal 4, including at Berths 410/411.

33. On and before June 19, 2019, KINDER MORGAN had actual or
constructive knowledge of the need of immediate replacement or repair to various
sections of Berths 410/411 at Terminal 4, including replacement and/or repair of the
damaged/dislodged fender pile polyethylene sheathing, plastic, wood, and/or other
damaged/dislodged materials.

34. Onand before June 19, 2019, KINDER MORGAN had actual or

constructive knowledge of various dangers, including of serious physical injury or death,

arising from mooring lines becoming caught or pinched at Terminal 4, including at

Berths 410/411.
AN iN
PAGE 9 ~ SEAMAN’S COMPLAINT IN PERSONAM FOR Witney a
DAMAGES FOR PERSONAL INJURIES AND DEMAND 21 Bellwether Way, Suite 104

Bellingham, Washington 98225

FOR JURY TRIAL (360) 671-6711 - Fax (360) 647-2943

 

 
Case 3:20-cv-00312-BR Document1 Filed 02/25/20 Page 10 of 21

35. Onand before June 19, 2019, KINDER MORGAN had actual or
constructive knowledge of the various dangers, including of serious physical injury or
death, due to the poor and/or damaged condition of the docks at Terminal 4, including at
Berths 410/411. This knowledge of dangers at Berths 410/411 included the knowledge
that damaged/dislodged materials can cause a mooring line to become fouled and then
break free with immense force.

36. Despite the above actual or constructive knowledge, KINDER MORGAN
did not take adequate actions on or before June 19, 2019, to repair or replace the various
sections of the docks at Terminal 4, including at Berths 410/411, which were in poor
and/or damaged condition.

37. KINDER MORGAN owed a duty to Plaintiff to use due and reasonable
care and caution in the operation, instructions, warnings, maintenance, and use of
Terminal 4, including Berths 410/411.

38. At all material times, KINDER MORGAN knew of, or by the exercise of
reasonable care would have discovered, the subject condition which caused injuries to
Plaintiff, and should have realized that the subject condition involved an unreasonable
risk of harm to Plaintiff.

39.  Atall material times, KINDER MORGAN should have expected that
Plaintiff would not discover or realize the subject condition or would not be able to

protect himself against it.

ANDERSON CAREY

PAGE 10 —-SEAMAN’S COMPLAINT JN PERSONAM FOR WiitAms & NeiDzwskr
DAMAGES FOR PERSONAL INJURIES AND DEMAND 2a Bellwether Way, Suite 104

Bellingham, Washington 98225

FOR JURY TRIAL (360) 671-6711 - Fax (360) 647-2043

 

 
Case 3:20-cv-00312-BR Document1 Filed 02/25/20 Page 11 of 21

40. KINDER MORGAN failed to exercise reasonable care to protect Plaintiff
against the subject condition and was further negligent in, among other things:

a) failing to adequately maintain Terminal 4 and specifically Berths
410/411,
b) failing to request repairs and repair damaged sections of the docks and
items at Terminal 4, and specifically at Berths 410/411, including, but not
limited to, failing to request repairs and repair damaged fender pile
polyethylene sheathing, fenders, plastic, and sections of wood;
c) failing to request replacements and replace damaged sections of the
docks and items at Terminal 4, and specifically at Berths 410/411,
including, but not limited to, failing to request replacements and replace
damaged fender pile polyethylene sheathing, fenders, plastic, and sections
of wood;
d) failing to adequately inspect Terminal 4, including Berths 410/411;
e) failing to warn Plaintiff of impending dangers;
f) failing to promulgate and enforce proper and safe rules of terminal
operation at Terminal 4, including at Berths 410/411;
g) causing the vessel to be negligently positioned and secured during
mooring;
h) causing the vessel to be negligently shifted;

i) causing the subject condition;

c
PAGE 11 - SEAMAN’S COMPLAINT IN PERSONAM FOR Wate NRE oc
DAMAGES FOR PERSONAL INJURIES AND DEMAND a1 Bellwether Way, Suite 104

Bellingham, Washington 98225

FOR JURY TRIAL (360) 671-6711 - Fax (360) 647-2043

 

 
Case 3:20-cv-00312-BR Document1 Filed 02/25/20 Page 12 of 21

}) failing to warn against the subject condition;

k) failing to remedy the subject condition;
and otherwise acted so negligently as to cause a mooring line to snap up and strike
Plaintiff, causing Plaintiff to sustain severe injuries, inter alia, to his face, mouth, teeth,
head, and chest.

41. The above conduct of KINDER MORGAN demonstrated both a slight and
extreme departure from reasonable care, in addition to a conscious awareness of the risks
of harm.

42. In addition to being negligent as set forth above, this conduct of KINDER
MORGAN was grossly negligent and this gross negligence caused the June 19, 2019
incident and resulting injuries to Plaintiff.

43. As aresult of the incident, Plaintiff was hurt and injured in his health,
strength, and activity, sustaining injury to his body and shock and injury to his nervous
system and person, all of which said injuries have caused and continue to cause Plaintiff
great mental, physical and nervous pain and suffering, and Plaintiff alleges upon
information and belief that said injuries will result in some permanent disability to
Plaintiff, all to his general damage according to proof.

44. _ Asa further result of the incident, Plaintiff was required to and did employ
physicians and other health care providers for medical examination, care and treatment of
said injuries, and Plaintiff alleges upon information and belief that he may require such

services in the future. The cost and reasonable value of the health care services received

ANDERSON CAREY

PAGE 12 —- SEAMAN’S COMPLAINT IN PERSONAM FOR WiutAms & Neipzwski
DAMAGES FOR PERSONAL INJURIES AND DEMAND 21 Bellwether Way, Suite 104

Bellingham, Washington 98225

FOR JURY TRIAL (360) 671-6711 - Fax (360) 647-2943

 
Case 3:20-cv-00312-BR Document1 Filed 02/25/20 Page 13 of 21

and to be received by Plaintiff is presently unknown to him, and Plaintiff prays leave to
insert the elements of damages in this respect when the same are finally determined.

45. Asa further result of the incident, Plaintiff has suffered and will continue in
the future to suffer loss of income in a presently unascertained sum, and Plaintiff prays
for leave to insert the elements of damage in this respect when the same are finally
determined.

THIRD CLAIM:
JONES ACT NEGLIGENCE
Against Defendant Vessel Interests

46. Plaintiff realleges and incorporates by reference paragraphs 1 through 45 set
forth above.

47. On June 19, 2019, while Plaintiff was engaged in the course of his duties in
the service of the vessel, Defendant Vessel Interests were negligent in, among other things:

a) causing, allowing, and permitting the vessel and her appurtenances to be
operated in such a manner as to unreasonably endanger Plaintiff's safety;

b) causing, allowing, and permitting the vessel and her appurtenances to be
in a dangerous, defective and hazardous condition;

c) failing to warn Plaintiff of impending dangers;

d) failing to provide a seaworthy vessel and a safe method of

operation;

e) failing to provide Plaintiff with a safe place in which to work;

ANDERSON CAREY

PAGE 13 - SEAMAN’S COMPLAINT IN PERSONAM FOR Winams x Nemzwext
DAMAGES FOR PERSONAL INJURIES AND DEMAND ai Bellwether Way, Suite 104

Bellingham, Washington 98225

FOR JURY TRIAL (360) 671-6711 - Fax (360) 647-2943

 

 

 
Case 3:20-cv-00312-BR Document1 Filed 02/25/20 Page 14 of 21

f) failing to promulgate and enforce proper and safe rules of

seamanship in the supervision and conduct of the work;

g) failing to provide sufficient and competent officers and co-employees;

h) failing to supply proper gear and equipment, and to inspect and maintain
the same in proper order;

i) failing to provide proper, adequate, and safe mooring lines to safely moor
and shift the vessel;

j) asking Plaintiff to look over the starboard side of the vessel when the
Captain of the vessel knew, or should have known, that a line was caught or
pinched;

k) failing to adequately inspect the mooring lines used for the vessel,
including, but not limited to, failing to make sure the mooring lines were
taut;

1) failing to provide sufficient men to safely moor and shift the vessel;

m) failing to warn Plaintiff and others of the risks during mooring and
shifting of the vessel;

n) negligently positioning and securing the vessel during mooring and
shifting, including, but not limited to, negligently configuring the mooring
lines for the vessel during mooring and shifting;

0) failing to protect Plaintiff from injuries during mooring and shifting of

the vessel;
AN c. f
PAGE 14—SEAMAN’S COMPLAINT IN PERSONAM FOR Wiuuiams & Newewext
DAMAGES FOR PERSONAL INJURIES AND DEMAND 21 Bellwether Way, Suite 104

Bellingham, Washington 98225

FOR JURY TRIAL (360) 671-6711 - Fax (360) 647-2043

 

 
Case 3:20-cv-00312-BR Document1 Filed 02/25/20 Page 15 of 21

p) overworking Plaintiff and other crew during and before mooring and

shifting of the vessel;

q) causing the subject condition;

r) failing to warn against the subject condition;

s) failing to remedy the subject condition;
and otherwise acted so negligently as to cause a mooring line to snap up and strike
Plaintiff, causing Plaintiff to sustain severe injuries, inter alia, to his face, mouth, teeth,
head, and chest.

48. Asa result of the incident, Plaintiff was hurt and injured in his health,
strength, and activity, sustaining injury to his body and shock and injury to his nervous
system and person, all of which said injuries have caused and continue to cause Plaintiff
great mental, physical and nervous pain and suffering, and Plaintiff alleges upon
information and belief that said injuries will result in some permanent disability to
Plaintiff, all to his general damage according to proof.

49. Asa further result of the incident, Plaintiff was required to and did employ
physicians and other health care providers for medical examination, care and treatment of
said injuries, and Plaintiff alleges upon information and belief that he may require such
services in the future. The cost and reasonable value of the health care services received
and to be received by Plaintiff is presently unknown to him, and Plaintiff prays leave to

insert the elements of damages in this respect when the same are finally determined.

AN
PAGE 15 ~ SEAMAN’S COMPLAINT IN PERSONAM FOR Wine Ne okt
DAMAGES FOR PERSONAL INJURIES AND DEMAND 21 Bellwether Way, Suite 104

Bellingham, Washington 98225

F OR J URY TRIAL (360) 671-6711 - Fax (360) 647-2943

 

 

 

 
Case 3:20-cv-00312-BR Document1 Filed 02/25/20 Page 16 of 21

50. Asa further result of the incident, Plaintiff has suffered and will continue in
the future to suffer loss of income in a presently unascertained sum, and Plaintiff prays
for leave to insert the elements of damage in this respect when the same are finally
determined.

FOURTH CLAIM:
UNSEAWORTHINESS
Against Defendant Vessel Interests

51. Plaintiff realleges and incorporates by reference paragraphs 1 through 50
set forth above.

52. On June 19, 2019, while Plaintiff was engaged in the course of his duties in
the service of the vessel, the vessel was unseaworthy in that, among other things:

a) the vessel and her appurtenances were being operated in such

a manner as to unreasonably endanger Plaintiff's safety;

b) the vessel and her appurtenances were in a dangerous, defective and
hazardous condition;

c) the place where Plaintiff was required to work was unsafe;

d) sufficient and competent officers and co-employees were lacking;
e) sufficient and safe gear and equipment in proper working order
were lacking;

f) work in progress was being conducted by unsafe methods without

sufficient and properly trained personnel and without adequate supervision;

ANDERSON CAREY

DAMAGES FOR PERSONAL INJURIES AND DEMAND 21 Bellwether Way, Suite 104

Bellingham, Washington 98225

FOR JURY TRIAL (360) 671-6711 - Fax (360) 647-2043

 

 

 
Case 3:20-cv-00312-BR Document1 Filed 02/25/20 Page 17 of 21

g) the mooring lines used for the vessel were not sufficient, proper,

adequate, and safe to moor and shift the vessel;

h) the mooring lines used for the vessel were not safely and adequately

inspected, handled, maintained, repaired, and/or replaced;
and the vessel was otherwise so unseaworthy as to cause a mooring line to snap up and
strike Plaintiff, causing Plaintiff to sustain severe injuries, inter alia, to his face, mouth,
teeth, head, and chest.

FIFTH CLAIM:
MAINTENANCE, CURE, AND UNEARNED WAGES
Against Defendant Vessel Interests

53. Plaintiff realleges and incorporates by reference paragraphs | through 52
set forth above.

54. On June 19, 2019, Plaintiff became injured and disabled while in the
service of the vessel.

55. Upon Plaintiff becoming injured and disabled as aforesaid, it became the
duty of Defendant Vessel Interests to apprise Plaintiff of his right to seamen’s benefits
and to pay Plaintiff his maintenance and cure, as well as his wages to the end of the
period of employment for which Plaintiff was engaged, but Defendant Vessel Interests

unreasonably and callously neglected to do so, despite knowledge of Plaintiff’ s

continuing disability.

CAREY
PAGE 17 — SEAMAN’S COMPLAINT IN PERSONAM FOR Wa ON AREY a
DAMAGES FOR PERSONAL INJURIES AND DEMAND 21 Bellwether Way, Suite 104

Bellingham, Washington 98225

FOR JURY TRIAL (360) 671-6711 - Fax (960) 647-2043

 

 
Case 3:20-cv-00312-BR Document1 Filed 02/25/20 Page 18 of 21

56. Plaintiff is entitled to maintenance and cure on a continuing basis until such
time as he reaches maximum medical improvement. Plaintiff's injuries required, and will
in the future require, medical care.

57. By reason of the premises, Plaintiff has been damaged in sums according to
proof for past and future maintenance and cure, and unearned wages, the precise amounts
of which are presently unascertained, and Plaintiff prays leave to insert the elements of
damages in this respect when the same are finally determined.

58. By reason of said wrongful and willful disregard of Plaintiff's right to
maintenance, cure, and unearned wages, Plaintiff was forced to engage the services of
counsel and has incurred and will continue to incur attorneys’ fees and expenses for
which Plaintiff is entitled to recover.

WHEREFORE, Plaintiff prays for judgment as follows:

Against THE PORT OF PORTLAND as follows:

1. For general damages according to proof;

2. For all expenses, past and future, for health care providers according to
proof;

3. For all loss of income, past and future, according to proof;

4. For punitive damages according to general maritime law;

5. For prejudgment interest according to general maritime law;

6. For Plaintiffs costs of suit incurred herein; and

7. For such other and further relief as this Court deems just.

ANDERSON CAREY

PAGE 18 — SEAMAN’S COMPLAINT IN PERSONAM FOR WILLIAMS & Nepzwsxr
DAMAGES FOR PERSONAL INJURIES AND DEMAND a1 Bellwether Way, Suite 104

Bellingham, Washington 98225

FOR JURY TRIAL (360) 671-6711 - Fax (360) 647-2943

 

 

 
Case 3:20-cv-00312-BR Document1 Filed 02/25/20 Page 19 of 21

Against KINDER MORGAN (KINDER MORGAN OPERATING L.P. “C” and
KINDER MORGAN BULK TERMINALS, LLC) as follows:

I.

2.

6.

7.

For general damages according to proof;

For all expenses, past and future, for health care providers according to
proof;

For all loss of income, past and future, according to proof;
For punitive damages according to general maritime law;
For prejudgment interest according to general maritime law;
For Plaintiff's costs of suit incurred herein; and

For such other and further relief as this Court deems just.

Against Defendant Vessel Interests (G2 OCEAN AS, EAGLE SHIP
MANAGEMENT CO., LTD., INTERSKY SHIPPING CORP., and OKOUCHI

KAIUN KK) as follows:
L. For general damages according to proof;
2. For all expenses, past and future, for health care providers according to
proof;
3, For all loss of income, past and future, according to proof;
4. For maintenance, cure, and unearned wages according to proof,
5. For reasonable attorneys’ fees and expenses;
6. For punitive damages according to proof;
7. For prejudgment interest according to general maritime law;
8. For Plaintiffs costs of suit incurred herein; and
9. For such other and further relief as this Court deems just.
PAGE 19 — SEAMAN’S COMPLAINT IN PERSONAM FOR Wa ON CAREY og
DAMAGES FOR PERSONAL INJURIES AND DEMAND 21 Bellwether Way, Suite 104

Bellingham, Washington 98225

FOR JURY TRIAL (360) 671-6711 ~ Fax (360) 647-2943

 

 
Case 3:20-cv-00312-BR Document1 Filed 02/25/20 Page 20 of 21

DATED this 25th day of February, 2020.

ANDERSON CAREY WILLIAMS & NEIDZWSKI

Nicholas J. Neidzwski, OSB No. 172584
Anderson Carey Williams & Neidzwski
21 Bellwether Way, Suite 104
Bellingham, WA 98225

Telephone: 360-671-6711

Fax: 360-647-2943

E-mail: nick@boatlaw.com

Attormeys for Plaintiff

 

AN Cc
PAGE 20 — SEAMAN’S COMPLAINT JN PERSONAM FOR Wine Nepowext
DAMAGES FOR PERSONAL INJURIES AND DEMAND 21 Bellwether Way, Suite 104

FOR JURY TRIAL

Bellingham, Washington 98225
(360) 671-6711 - Fax (360) 647-2943

 

 

 

 
Case 3:20-cv-00312-BR Document1 Filed 02/25/20 Page 21 of 21

DEMAND FOR JURY TRIAL
Plaintiff, Jonathan Cabading, hereby demands trial by jury of the above-captioned
case.

DATED this 25th day of February, 2020.

ANDERSON CAREY WILLIAMS & NEIDZWSKI

J ivt_f EEO

Nicholas J. Neidzwski, OSB No. 172584
Anderson Carey Williams & Neidzwski
21 Bellwether Way, Suite 104
Bellingham, WA 98225

Telephone: 360-671-6711

Fax: 360-647-2943

E-mail: nick@boatlaw.com
Attorneys for Plaintiff

ANDERSON CAREY

PAGE 21 — SEAMAN’S COMPLAINT IN PERSONAM FOR WiLLiaMs & Neipzwski
DAMAGES FOR PERSONAL INJURIES AND DEMAND 21 Bellwether Way, Suite 104

Bellingham, Washington 98225

FOR JURY TRIAL (360) 671-6711 - Fax (360) 647-2943

 

 
